DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michelle L. Weaver on 04/05/2021.
The application has been amended as follows:
In the claims:
“time,” in claim 7, line 9 has been changed to -- time, and --.
“the firing stroke” in claim 7, line 11 has been changed to -- a firing path --.

Allowable Subject Matter
Claims 1-7 and 11-20 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 15, the prior art taken alone or in combination fails to disclose or render obvious a control circuit configured to: retrieve an expected thickness of a tissue grasped by an end effector; determine the thickness of the tissue via a sensor; and set a duty cycle for driving a motor which translates a displacement member, wherein the duty cycle corresponds to the thickness of the tissue relative to the expected thickness of the tissue, and wherein the control circuit is configured to decrease the duty cycle to a non-zero value as the determined thickness of the tissue increasingly exceeds the expected thickness of the tissue.
The combination of these limitations makes independent claims 1 and 15 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claims 7, 11, and 12, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument comprising a control circuit configured to: determine a force on a displacement member; and pause a motor which translates the displacement member according to whether the force is greater than a threshold force, wherein the control circuit is configured 
The combination of these limitations makes independent claims 7, 11, and 12 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731